Citation Nr: 1437856	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  14-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1951 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2012 rating decision, the RO denied service connection for neuropathy of the hands, and in April 2013, the Veteran filed a notice of disagreement.  Accordingly, the Veteran was provided with a related statement of the case in April 2014.  This statement of the case was issued concurrently with the statement of the case addressing the Veteran's service connection claims for bilateral hearing loss and tinnitus.  When subsequently filing a substantive appeal in April 2014, the Veteran stated that he wished to appeal "all issues" listed in the statement of the case provided to him, but only listed the claims on appeal as service connection for bilateral hearing loss and tinnitus, failing to reference his service connection claim for neuropathy.  Moreover, in arguments submitted by the Veteran's representative in June and August 2014, the Veteran's representative indicates that only the service connection claims for bilateral hearing loss and tinnitus are on appeal, and the RO certified only these two issues for appellate review.  As the record fails to reflect that the issue of entitlement to service connection for neuropathy has been treated as if it is in appellate status or that the Veteran believes the issue to be on appeal, the Board will not assume jurisdiction over this claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  The Veteran credibly reports exposure to acoustic trauma during service and initially experiencing tinnitus thereafter.

2.   A probative medical opinion links the Veteran's currently-diagnosed bilateral hearing loss and tinnitus to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.326(a).  Because this decision constitutes a complete grant of the benefits sought on appeal, no further discussion of the notice and assistance duties is necessary.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is currently diagnosed with both tinnitus and bilateral hearing loss for VA purposes, as first reflected in a VA audiological examination performed in July 2012.  Therefore, the relevant inquiry is whether these currently-diagnosed audiological disorders are related to service.

The Veteran's personnel records reflect that he served as a medical corpsman and was primarily stationed in hospital settings and that when he was discharged from service, he was attached to the 3rd Marine Division.  His personnel records also document that he qualified as a marksman by firing an M1 rifle, and he reports exposure to other forms of acoustic trauma during service, including exposure to other firearm noise when attached to a Marine division and exposure to helicopter noise when transporting wounded service members from the helicopter into a medical treatment center.  The Veteran is competent to report his exposure to acoustic trauma during service, and as the Veteran reports are consistent with the documented nature of his service, and as his statements are uncontroverted by other evidence of record, his reports are deemed credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Veteran's service treatment records fail to document any reports of impaired hearing or tinnitus symptoms, and whispered voice testing, an unreliable method of testing hearing acuity, revealed normal results.  However, the Veteran reports initially experiencing tinnitus after exposure to loud noises during service, but states that he did not report this symptomatology or seek related treatment.  While the July 2012 VA examination report reflects the Veteran's report of the onset of tinnitus five years prior to the time of the examination, in a subsequent statement, the Veteran clarified that he did not properly hear and therefore misunderstood the question posed by the examiner, as he initially experienced tinnitus during service and thus believes that his current tinnitus is related to service.  Tinnitus, by its very nature, is capable of lay observation, as a diagnosis of tinnitus is predicated entirely on reported symptomatology.   See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran is competent to report initially experiencing tinnitus during service, and as this report is consistent with his reports of exposure to acoustic trauma during service, the Board finds this report credible.

The record contains two medical opinions, a July 2012 VA medical opinion and a March 2013 private medical opinion, both rendered by audiologists, regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to service.  

After examining the Veteran in July 2012, the VA examiner opined that it is less likely than not that the Veteran's bilateral hearing loss or tinnitus are related to service.  In support of this opinion, the examiner stated that the Veteran's service treatment records failed to reflect any evidence of in-service hearing loss, as whispered voice testing was normal on separation from service.  The examiner further concluded that while the Veteran's reported various forms of in-service acoustic trauma during service, his personnel records failed to corroborate that he had significant in-service noise exposure.  The examiner further concluded that the Veteran report during the examination that his tinnitus began five years prior to the examination indicated that there is no etiological relationship between his current tinnitus and service.  

The 2012 VA medical opinion is insufficient for several reasons.  First, the examiner relied on the normal results of whispered hearing testing performed on separation from service as evidence of normal hearing acuity.  However, this form of audiological testing is universally considered to be an inaccurate means of determining hearing acuity.  Further, the examiner dismissed the Veteran's reports of exposure to acoustic trauma during service as unsupported by the record, although acknowledging that the record confirmed his service as a medical corpsman, which is consistent with his report of helicopter noise exposure, and his attachment to a Marine division, which is consistent with his report of exposure to firearm noise when training with the Marine division.  Moreover, the examiner also relied on the Veteran's report of relatively recent onset of tinnitus, which the Veteran later explained was inaccurate, as he misheard the question posed by the examiner.  Significantly, because of the Veteran's misunderstanding, the examiner did not consider the Veteran's report of initially experiencing tinnitus during service after noise exposure.  Given these insufficiencies, the 2012 VA medical opinion is afforded no probative value.

Conversely, the medical opinion rendered by a private audiologist in March 2013, which states that it is more likely than not that the Veteran's current bilateral hearing loss and tinnitus are related to service, considers the Veteran's reports of exposure to acoustic trauma during service, the unreliability of the whispered voice testing conducted on separation from service, the Veteran's report of no significant noise exposure after service, and the Veteran's report of initially experiencing tinnitus during service.  In addition to these factors, the audiologist noted that the Veteran was not provided with hearing protection during service and that significant noise exposure without hearing protection can cause both hearing loss and tinnitus.  As the 2013 private medical opinion is unequivocally stated, consistent with the evidence of record, and supported by a detailed rationale, it is afforded great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Given the Veteran's competent, credible reports of exposure to acoustic trauma during service and initially experiencing tinnitus during service, coupled with the probative medical opinion provided by a private audiologist in 2013, a basis for granting service connection for both bilateral hearing loss and tinnitus has been presented.  Accordingly, service connection for both audiological disorders is warranted.  


ORDER



Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


